Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (Figure 11A)  in the reply filed on October 12, 2022 is acknowledged.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/286,713, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The specification of 16/286,713 does not state that the outer substrate layer is comprised of a homogenous material.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the originally filed specification does not state that the outer substrate layer has a uniform layer thickness as recited in claims 1 and 18.  It is noted that Figures 11A-11G show this arrangement but the specification itself does not state this characteristic.  
Also, the originally filed specification does not state that the outer substrate layer is comprised of a homogenous material.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 states that the outer substrate layer is comprised of a homogenous material.  However, it is unclear how the outer substrate layer can be considered to be a homogenous material because claim 1 states that the mechanoluminescent material is disposed at either the outer substrate surface or the feature surface.  Thus, if only one of these surfaces comprise the mechanoluminescent material, it is unclear how the layer can be described as being homogenous.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over McNamee (US 2013/0324333) in view of Yu (US 2016/0310803) and Mori (US 2016/0053172). Regarding claim 1, McNamee discloses a football construction comprising a bladder (300) and a cover comprising a plurality of adjoining panels (110, 112, 114, 116) connected to each other at seams.  Note Figure 3 showing the panels defining the outer substrate layer.  The outer substrate layer provides an outer substrate surface defined by the panels and includes a feature surface (1412, 1414, 1416, 1418, 1420, 1422, 1424, 1426, 1428).  Note Figure 14.  The feature surface and the outer substrate surface combine to define the exterior surface of the cover.  Figure 14 shows at least one indentation (1412, 1414, 1416, 1418, 1420, 1422, 1424, 1426, 1428) that is spaced apart from the seams of the panels.  Note paragraph [0037] and Figure 13 disclosing that the indentations provided in the stripe are included in each of the panels of the football.  Note paragraph [0081] stating that the outer substrate layer is debossed to form the indentation in the surface.  Regarding the limitation for the outer substrate layer to have a uniform layer thickness, note Figure 7 of McNamee showing portions of the outer substrate layer as having a uniform layer thickness.  Regarding the limitation for the mechanoluminescent material to be disposed at the outer substrate surface of the feature surface, note paragraph [0082] of McNamee stating that the indentation may comprise graphics or other ornamental designs.  However, McNamee lacks the teaching for the feature surface to comprise a mechanoluminescent material.
Yu reveals that it is known in the art of game balls to provide the ball with illuminative particles. Note paragraph [0021] of Yu stating that the illuminative particles may be disposed or engaged into the outer peripheral portion (13). Yu also states that the illuminative powder may be disposed or engaged into the recesses (15) of the ball. Thus, Yu teaches that the illumination may be provided in the outer surface, the recesses or both. Given Yu’s teaching to provide the ball with illuminative particles to allow the ball to be seen in the dark and McNamee’s teaching that it is known to distinguish the indentations from the panels of the game ball, it would have been obvious to one of ordinary skill in the art to provide the indentations of McNamee with the illuminative powder of Yu in order to allow the ball to be seen in the dark and to still distinguish between the indentations and the panels of the ball.
Regarding the limitation for the material to be a mechanoluminescent material, Mori reveals that mechanoluminescent materials are known in the art of sport balls. Paragraph [0068] states that the mechanoluminescent material may be applied to baseballs, golf balls, table tennis balls and billiard balls. It would have been obvious to one of ordinary skill in the art to use a mechanoluminescent material for the luminescent material of Yu in order to provide a light in response to mechanical stimuli such as force applied from the outside (e.g. compression, displacement, friction, impact). Thus, the combination of McNamee in view of Yu and Mori teaches application of the mechanoluminescent material to only the feature surface of the ball and not the outer substrate surface in order to provide a contrasting color between the members.
Regarding claims 2 and 3, note Figure 14 of McNamee showing a plurality of lands between the indentations (1412, 1414, 1416, 1418, 1420, 1422, 1424, 1426, 1428).  The lands and indentations define an alternating and repeating series of lands and indentations as recited.
Regarding claim 4, note Figure 9 of McNamee showing an intermediate padding layer (854) for the stripes of the panels.  The intermediate layer defines a structure that is disposed between the outer substrate layer and the interior bladder.  It would have been obvious to one of ordinary skill in the art to provide the embodiment of Figure 14 with the intermediate padding layer of Figure 9 in order to provide a padded stripe having indentations.  
Regarding claim 5, as shown in Figure 14, each of the panels defines a plurality of indentations where the land areas therebetween have a thickness that is greater than that of the indentations.  
Regarding claim 7, the combination of McNamee in view of Yu and Mori teaches the embedding of the mechanoluminescent material in the indentations of the outer substrate layer.  
Regarding claim 8, the combination of McNamee in view of Yu and Mori teaches providing the cover panels with land areas and applying a mechanoluminescent material to the outer surface layer of the ball.  McNamee states that the indentations may comprise a graphic or other design to distinguish them from the remainder of the ball.  Thus, it would have been obvious to one of ordinary skill in the art to provide the land areas of the football with the mechanoluminescent material instead of the indentations in order to provide an alternative arrangement that would also distinguish the indentations from the land areas.  
Regarding claim 9, the combination of McNamee in view of Yu and Mori teaches providing the mechanoluminescent material disposed at the indentations of the ball.  
Regarding claim 10, insofar as this claim may be understood, McNamee teaches the claim limitations by providing a homogenous material that forms a portion of the outer substrate layer.  Thus, the outer substrate layer comprises a homogenous material.  Note Figures 7-9 and paragraph [0030].  It would have been obvious to one of ordinary skill in the art to form the cover panel (404) from a homogenous rubber material in order to take advantage of that material’s well known physical characteristics such as durability.  
Regarding claim 11, note Figure 2 and paragraph [0021] of Yu stating that the illuminative powders may be disposed or engaged into the recesses (14) at the outer peripheral portion (13) of the housing (11).  Thus, Yu teaches an external surface layer that is disposed upon the exterior surface of the cover.  It would have been obvious to one of ordinary skill in the art to embed the mechanoluminescent material of Mori in the external surface layer (15) of Yu in order securely adhere the mechanoluminescent material on the external surface of the cover.  
Regarding claim 12, note the rejection of claim 8 as these claims recite substantially similar limitations.  
Regarding claim 13, note the rejection of claim 9 as these claims recite substantially similar limitations.  
Regarding claim 17, note paragraph [0008] of Mori teaching that the mechanoluminescent material comprises strontium aluminate and europium.  It would have been obvious to one of ordinary skill in the art to use the mechanoluminescent material of Mori in the ball of McNamee as modified by Yu in order to provide a light in response to mechanical stimuli such as force applied from the outside (e.g., compression, displacement, friction, impact).  
Regarding claim 18, note the rejections of claims 1-5 as these claims recite substantially similar limitations.  Regarding the limitation for the feature surface to spaced apart from the outer substrate surface by a depth of greater than about 0.05 millimeters, note paragraph [0084] of McNamee stating that the bottom surface (1430) of the indentations is approximately 1-2 millimeters below the top surface (1410).  
Regarding claims 19 and 20, note the rejection of claims 8, 9, 15, and 16 as these claims recite substantially similar limitations.  
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McNamee (US 2013/0324333) in view of Yu (US 2016/0310803), Mori (US 2016/0053172) and Waldrip (US 2015/0083265).  Regarding claims 15 and 16, the combination of McNamee in view of Yu and Mori lacks the teaching for the mechanoluminescent material to be a piezoluminescent or triboluminescent material.  Waldrip reveals that it is known the in the art of mechanoluminescent materials to use a piezoluminescent or triboluminescent material.  Note paragraph [0028].  It would have been obvious to one of ordinary skill in the art to use a piezoluminescent material for the mechanoluminescent material in order to have the ball illuminate when pressure is applied to the ball.  It would have been obvious to one of ordinary skill in the art to use a triboluminescent material for the mechanoluminescent material in order to have the ball illuminate when it is scratched, crushed or rubbed.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,918,914 in view of Ou (US 2016/0101326).  Regarding claim 1, ‘914 discloses the invention substantially as claimed.  Note claim 1 of ‘914 disclosing the sports ball with the interior bladder and the cover.  Note claim 9 of ‘914 defining the cover with the plurality of panels coupled via at least one seam.  Claim 1 of ‘914 also defines the outer substrate surface and feature surface that define the exterior surface of the cover with at least one indentation defined by the feature surface formed by debossing such that the feature surface is radially spaced apart from the outer substrate surface.  Claim 1 of ‘914 also defines the mechanoluminescent material disposed at one of the outer substrate surface and the feature surface.  However, ‘914 does not define the outer substrate layer with a uniform layer thickness.
Ou reveals that it is known in the art of sports balls to form the outer substrate layer with a uniform layer thickness portion.  Note Figures 1 and 2.  It would have been obvious to one of ordinary skill in the art to provide the outer substrate layer of ‘914 with a uniform layer thickness in order to provide uniform play characteristics across the surface of the ball.  
Regarding claim 2, note claim 4 of ‘914.  
Regarding claim 3, note claim 8 of ‘914.  
Regarding claim 4, note claim 1 of ‘914.  
Regarding claim 5, note claim 9 of ‘914.  
Regarding claim 6, note claim 1 of ‘914.  
Regarding claim 7, note claim 2 of ‘914.  
Regarding claims 8 and 9, note claim 5 of ‘914.  
Regarding claim 10, ‘914 lacks the teaching for the outer substrate layer to comprise a homogenous material.  Ou reveals that it is known in the art of sports balls such as soccer balls to form the outer layer from leather, TPU, PU, PVC, TPE, EVA, rubber or other durable fabrics.  Note paragraph [0045].  The leather, TPU, PU, PVC, TPE, EVA and rubber define a homogenous material.  It would have been obvious to one of ordinary skill in the art to form the outer substrate layer of ‘914 from one of these materials in order to take advantage of that material’s known physical characteristics such as durability and to also provide consistent play characteristics across the surface of the sports ball.  
Regarding claim 11, note claim 3 of ‘914.  
Regarding claims 12 and 13, note claim 5 of ‘914.  
Regarding claim 18, note the rejection of claim 1 above.  Further, note claims 1 and 9 of ‘914 and the teachings of Ou as set forth above defining the sports ball as recited.  
Claims, 14, 15, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,918,914 in view of Ou (US 2016/0101326) and U.S. Patent No 10,258,836.  Regarding claim 14, the combination of ‘914 in view of Ou lacks the teaching for the protrusion as recited.  ‘836 reveals that it is known in the art of inflatable sports balls to provide a protrusion on the outer substrate surface with a mechanoluminescent material disposed at the protrusion.  Note claims 1 and 4.  It would have been obvious to one of ordinary skill in the art to provide the sports ball of ‘914 with the protrusions of ‘836 in order to increase the amusement of the ball by including additional mechanoluminescent material.  
Regarding claims 15 and 19, note claim 12 of ‘836 defining the mechanoluminescent material as a piezoluminescent material.  It would have been obvious to one of ordinary skill in the art to use a piezoluminescent material as the mechanoluminescent material in order to provide a material that responds to pressure applied to the sports ball.  Further, note claim 6 of ‘914 defining the mechanoluminescent material at the land areas.  
Regarding claims 17 and 20, note claim 13 of ‘836. It would have been obvious to one of ordinary skill in the art to use an aluminate material as the mechanoluminescent material that comprises strontium aluminate and europium in order to provide a ball that produces light in response to mechanical stimuli such as force applied from the outside (e.g., compression, displacement, friction, impact).  Further, note claim 7 of ‘914 defining the mechanoluminescent material at the indentations.   
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,918,914 in view of Ou (US 2016/0101326) and Waldrip (US 2015/0083265).  Regarding claim 16, ‘914 lacks the teaching for the mechanoluminescent material to be a triboluminescent material.  Waldrip reveals that it is known the in the art of mechanoluminescent materials to use a piezoluminescent or triboluminescent material.  Note paragraph [0028].  It would have been obvious to one of ordinary skill in the art to use a triboluminescent material for the mechanoluminescent material in order to have the ball illuminate when it is scratched, crushed or rubbed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711